Citation Nr: 1241404	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  04-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 18, 2010.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, including service in the Republic of Vietnam from November 1967 to November 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from November 2003 and April 2011 rating decisions of the Togus, Maine, and Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Offices (ROs), respectively.  The November 2003 rating action addressed the increased rating claim, and the April 2011 rating denied entitlement to TDIU.

In April 2007, the Board remanded this case (then only involving the PTSD claim) for further development.

In a July 2008 rating decision, the Veteran's initial evaluation for PTSD was increased to 50 percent, effective June 26, 2008.  Thus, his initial rating became staged.

In a March 2009 decision, the Board further staged the Veteran's initial rating by revising the effective date of the increase to 50 percent beginning August 15, 2005. The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a November 2009 Order, the Court granted the motion, vacated the March 2009 Board decision (except that the revised effective date of August 15, 2005, for the increase to 50 percent for PTSD was not disturbed), and remanded the case to the Board for further appellate review.

In September 2010, the Board remanded this case for further development. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of the hearing is associated with the claims file. 

In a November 2011 decision, the Board awarded a 70 percent evaluation for PTSD prior to April 29, 2003, and denied a rating in excess of 30 percent from April 29, 2003, to August 14, 2005.  From August 15, 2005, a rating in excess of 50 percent was denied.  Finally, in that same decision the Board granted TDIU as of May 18, 2010.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a June 2012 Order, the Court granted the motion, vacated the Board decision to the extent that it denied TDIU prior to May 18, 2010, and remanded the case to the Board for further appellate review.


FINDING OF FACT

From August 15, 2005, the evidence of record is at least in equipoise regarding whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met as of August 15, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An October 2010 letter provided information regarding the TDIU claim as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regulations and Analysis

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has raised this issue of unemployability. 

The Veteran submitted a separate application for TDIU in August 2003, which was denied in a March 2004 rating decision.  More recently, entitlement to TDIU was denied in an April 2011 rating action.  The Veteran perfected an appeal as to that determination. 

The Veteran's representative has argued that the Veteran has been unemployable for the entire pendency of his PTSD claim.  Given the holding in Rice, an award of TDIU based on the Veteran's PTSD could be awarded as far back as October 21, 2002.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 . "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In addition to the evaluations for PTSD, described above, the Veteran's intertrigo is evaluated as 10 percent disabling, effective May 2, 1970, and his tinnitus is evaluated as 10 percent disabling, effective October 21, 2002.

Due to the staged rating awarded above, the Veteran's service-connected disabilities have resulted in a combined disability evaluation of 76 percent (rounded to 80 percent) from October 21, 2002, to April 28, 2003 (hereinafter "stage 1"), with the highest single disability evaluation being the 70 percent for PTSD.  See 38 C.F.R. § 4.25.  From April 29, 2003, to August 14, 2005 (hereinafter "stage 2"), the Veteran's combined disability evaluation was 43 percent (rounded to 40 percent), with the highest single disability evaluation being the 30 percent for PTSD.  Finally, since August 15, 2005 (hereinafter "stage 3"), the Veteran's combined disability evaluation has been 60 percent, with the highest single disability evaluation being the 50 percent assigned for PTSD. 


Stage 1

With regard to stage 1, the Board notes that during this time, the Veteran was employed full-time by the United States Postal Service (USPS).  Thus, his work in such a capacity is evidence of his employability and TDIU is not warranted for this time period.

Stage 2

From April 29, 2003, to August 14, 2005, neither the Veteran's combined disability evaluation nor his highest single disability evaluation meet the percentage criteria for TDIU under 38 C.F.R. § 4.16(a).  Therefore, the Board must consider whether, despite this, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, so as to necessitate submission for extraschedular consideration in accordance with 38 C.F.R. § 3.321. 

During this staged period, the Veteran stopped working.  VA treatment records indicate that he retired from the USPS in May 2003 after 34 years of employment. Although the Veteran terminated his employment, his resulting unemployment alone is not enough to demonstrate unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Instead, the pertinent question is whether he is capable of performing the physical and mental acts required by employment. 

In his August 2003 TDIU application, the Veteran stated that he lost one or more days of work per week due to his disability.  He also checked the boxes indicating that he left his job at the USPS due to his disability, did not expect to receive disability retirement or worker's compensation benefits, and had not tried to obtain employment since he became too disabled to work. 

In October 2010, the Veteran submitted a new VA Form 21-8940 (TDIU application).  He indicated that he became too disabled to work in May 2003, but later indicated that he had not left his last employment due to disability.  He indicated that he had not tried to obtain employment since he became too disabled to work.  This time, however, the Veteran stated that he had lost approximately two days of work per month due to disability and that he either received or expected to receive disability retirement benefits.  

In her June 2011 statement, the Veteran's wife stated that his PTSD symptoms had affected his employment at USPS as he would become angry with his bosses and come home early.  The Veteran has also submitted records of his hours worked and pay received, but has not provided any context with which to interpret these records.  Indeed, it is unclear what his typical work hours should have been and also these records do not show whether a variation from his typical work schedule was due to illness, vacation, overtime work, or other reasons.  There is also no indication that the Veteran exceeded his allocated leave while working at USPS. 

In September 2003, USPS returned a completed VA Form 21-4192 noting that the Veteran's employment had terminated in retirement and that he was receiving retirement benefits.  USPS left blank the boxes on the form that asked for time lost and concessions made due to disability.  Thus, the Veteran's statements are in contradiction with the response received from his former employer, which indicates that the Veteran's retirement was not anything out of the ordinary. 

In a letter dated March 2008, the Veteran stated that he had retired early from his position at the USPS due to pressure from his bosses that he was slowing down due to age, health, and medications, and that he was not given any accommodations for these factors.  The Veteran did not specify to what extent, if any, this perceived slowing down was associated with one or more of his service-connected disabilities, though the letter did reference neck and knee problems.  He also mentioned isolation, but did not indicate that such symptom, without regard to nonservice-connected conditions, resulted in his inability to continue working. 

Later, in his consultation with the private vocational rehabilitation counselor who submitted the June 2011 Employment Evaluation, the Veteran reported attendance and performance problems during his employment with USPS, stating that he was cited for these problems by his supervisors and that ultimately led to his decision to retire.  These citations were not noted earlier and have not been included in the record.  Indeed, the bulk of the evidence of record shows only that the Veteran retired once he became eligible to do so.  There is some indication that he had disliked his supervisor, but not that his PTSD symptoms prevented him from remaining at work.  These uncorroborated statements regarding performance problems, first made after several years after his retirement and after several years of pursuit of an unsuccessful TDIU claim, are deemed not credible.  Thus, the termination of his employment with USPS is not evidence of his unemployability here.  See 38 C.F.R. § 4.16(a) (instructing that the nature of the employment and the reason for termination should be considered in all claims for TDIU).

Following his retirement, the Veteran repeatedly discussed with his doctors and counselors his intention to find part-time employment.  However, there is no indication that he pursued this goal.  Likewise, there is no indication in the record that he was discouraged from pursuing part-time employment due to concerns about his physical or mental abilities.  While the record does not show full-time employment since his retirement, he has been actively involved in community organizations and in local politics as an elected official.  Vet Center treatment records dated February 2003 prior to his retirement note that the Veteran was Post Commander and the VFW and Chairman of the Town Council.  Later records repeatedly mention the stress he felt as a result of his work in local politics and his plans to discontinue this work.  However, the date range for such records indicates that the Veteran did not follow through on his plans to quit and instead continued his involvement.  

Overall, then, the weight of the probative evidence does not indicate that the Veteran was unable to secure and follow substantially gainful employment by reason of his service-connected disabilities during the period in question.  Accordingly, there is no need for a referral to the Director, Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b).  Moreover, in the context of the increased rating claims finally decided in the Board's June 2011 decision, it was determined that extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted.  


Stage 3

Since August 15, 2005, the Veteran's combined disability evaluation has been 60 percent, with the highest single disability evaluation being the 50 percent for PTSD. The Veteran's attorney has argued that all of the Veteran's disabilities, PTSD, intertrigo of both upper thighs and left axilla, tinnitus, and bilateral hearing loss, should be combined as a single disability for the purposes of TDIU, stating that they were all incurred in action.  Under this theory, the Veteran's combined 60 percent would then meet the percentage criteria under 38 C.F.R. § 4.16(a)  for a single disability rated as 60 percent or more. 

The Veteran was awarded a Combat Infantry Badge during his service in the Republic of Vietnam.  His PTSD has been associated with his combat experience. Combat is not implicated in the rating decisions granting service connection for the Veteran's intertrigo, tinnitus, or hearing loss.  The Veteran's hearing loss is currently noncompensable, therefore its relationship to combat is irrelevant to this discussion, as it would not affect the disability evaluation percentage.

The July 1972 rating decision granted service connection for intertrigo based on his in-service treatment for a fungal infection in January 1969.  Previously, the Veteran had sought to associate this condition with exposure to herbicides as he was first treated for this upon his return from Vietnam.  There is no indication, prior to the Veteran's attorney's argument in May 2011, that this condition was combat-related. By contrast, while at the time of his February 2003 VA audiology examination, the Veteran reported that his tinnitus of the right ear had begun while he was a firing range instructor, in later records he associated his tinnitus with combat noise.  Based on this, the Board accepts the Veteran's representative's argument that his tinnitus was incurred in action, but not his intertrigo. 

The combined evaluation of the Veteran's PTSD and tinnitus is 55 percent (rounded to 60), which is sufficient to satisfy the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question for consideration is whether the Veteran is unemployable due to his service-connected disabilities. 

In this regard, the appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant" (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

As noted previously, the record indicates that the Veteran was very active in local politics prior to his retirement and has continued to serve as an elected official since retiring.  The evidence varies in terms of how much time the Veteran was required to devote to performing his duties for the Board of Selectmen with the range given being from 12 to 20 hours a month, consisting of meetings and other responsibilities that could be accomplished on the Veteran's own schedule; as noted in the July 2010 private psychological evaluation and the October 2010 VA examination.  This is clearly not a full-time position.  Additionally, the Veteran is nominally paid for his public service in that he only receives $1,500 per year as a Selectman, which is nearly $10,000 below the federal poverty threshold for one person.  See U.S. Census Bureau, Poverty Thresholds for 2010 by Size of Family and Number of Related Children Under 18 Years, http://www.census.gov/.html (last visited October 24, 2011).  As the remuneration for this position is well-below the poverty line, his work in local politics is not sufficient to be considered substantially gainful employment and instead is deemed marginal employment.  See 38 C.F.R. § 4.16(a). 

The record indicates that the Veteran has gone to some lengths to keep himself busy since retiring.  Despite his recorded complaints about stress associated with his position and plans to discontinue his work in politics, the record shows that, barring the term in which he lost the election, he has worked as a local politician for approximately 15 years.  Shortly after his failed campaign, the Veteran became involved with the fish and game club and took a job as treasurer with the club to keep himself busy as noted in the January 2008 Vet Center records. 

In a letter dated March 2008, the Veteran referred to work he had done since his retirement as "odds and ends work of no great amount."  He further stated that depression and isolation prevented him from seeking new employment.

Shedding further light on the Veteran's activities since retirement is his May 2011 hearing testimony.  At that time, he explained that his position on the Board of Selectmen involved approving budgets and expenses.  He would attend meetings a few times a week during budget season, and essentially met just twice per month otherwise.  He testified that he would be unable to perform those duties full-time. As for his position commanding the local VFW post, he explained that the post was mostly defunct, with no building and no meetings.  Regarding his role in planning the annual parade, he indicated that he was part of a 12-person volunteer committee, and was only responsible for a portion of the planning, not the whole parade. 

As noted previously, a VA examiner in June 2008 found that the Veteran had moderate impairment in the occupational domain.  The examiner noted that the Veteran had been employed as a letter carrier while working for USPS and that the isolation in this type of job allowed him to be fully employed.  Also she indicated that the Veteran would be less likely to be able to work if he was forced to interact on a daily basis with coworkers and supervisors.  This examiner felt that the Veteran's retirement and his compulsion to find something to occupy his time had somewhat exacerbated his symptoms, so that they were slightly more severe than when he was first diagnosed.

The Veteran submitted additional evidence of unemployability in the form of a private psychological evaluation dated July 26, 2011 (but which was performed on May 18, 2010).  This private examiner found that the Veteran was unable to retain or sustain substantially gainful employment since his retirement, due to his service connected disabilities.  In so finding, this examiner indicated that the Veteran's work in local politics was limited to approximately 15 hours a week, and further noted that the Veteran was able to work at his own discretion and on his own schedule. 

Also supporting a grant of TDIU is a June 2011 Employment Evaluation, in which a private vocational rehabilitation counselor opined that it was at least as likely as not that the Veteran's PTSD symptoms rendered him unable to secure or follow substantially gainful employment.  This counselor found that the Veteran's position as a Selectman was not gainful employment.  Furthermore, she found that the Veteran would be unable to perform the duties of this position on a full-time basis. That examiner further indicated that the Veteran has been unemployable since his retirement from USPS in May 2003. 

As noted above, the October 2010 VA examination reaches the opposite conclusion as the July 2010 and June 2011 reports on the question of unemployability.  Overall, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran became unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of August 15, 2005, the date at which he met the schedular criteria.  

In this regard, the Board notes that the private psychological evaluation dated July 26, 2011, indicates that the Veteran had been unemployable due to his service-connected PTSD since retirement from the USPS.  Likewise, the June 2011 Employment Evaluation indicated that the Veteran had been unemployable since his retirement in 2003.  The Board also acknowledges a February 2011 VA opinion finding that the Veteran was employable in a sedentary position.  However, the opinion referenced back and neck pain, which is not service-connected, and also contained contradictions, indicating at one point that the Veteran was "unable to work" but yet was not impaired with regard to sedentary employment.  Given the confusing and self-contradictory remarks in this opinion, it is not deemed to have probative value here. 

In conclusion, the record supports a grant of TDIU from the time that the Veteran was schedularly eligible, as provided in 38 C.F.R. § 4.16(a).  The Board notes the private psychiatric opinion as well as the June 2011 Employment Examination, both of which indicated that the Veteran had been unemployable since the time of his retirement from USPS. Additionally, the June 2008 VA examination report indicates that the Veteran would only be able to work in very specific situations with little or no interaction with coworkers or supervisors.  

In reaching these conclusions, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU, effective August 15, 2005, is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


